127 S. Ct. 1371 (2007)
EXXON MOBIL CORPORATION, petitioner,
v.
Joseph GREFER, et al.
No. 05-1670.
Supreme Court of United States.
February 26, 2007.
On petition for writ of certiorari to the Court of Appeal of Louisiana, Fourth Circuit. Petition for writ of certiorari granted. Judgment vacated, and case remanded to the Court of Appeal of Louisiana, Fourth Circuit, for further consideration in light of Philip Morris USA v. Williams, 549 U.S. ___, 127 S. Ct. 1057, 166 L. Ed. 2d 940 (2007).
Justice ALITO took no part in the consideration or decision of this petition.